Name: 81/9/EEC: Commission Decision of 15 December 1980 amending Commission Decision 78/463/EEC establishing a Community typology for agricultural holdings
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  Europe;  farming systems;  European construction
 Date Published: 1981-02-05

 Avis juridique important|31981D000981/9/EEC: Commission Decision of 15 December 1980 amending Commission Decision 78/463/EEC establishing a Community typology for agricultural holdings Official Journal L 033 , 05/02/1981 P. 0028 - 0030 Spanish special edition: Chapter 03 Volume 21 P. 0032 Portuguese special edition Chapter 03 Volume 21 P. 0032 COMMISSION DECISION of 15 December 1980 amending Commission Decision 78/463/EEC establishing a Community typology for agricultural holdings (81/9/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Treaty concerning the accession of the Hellenic Republic to the European Economic Community and to the European Atomic Energy Community (1), signed on 28 May 1979, and in particular Article 146 of the Act annexed thereto, Whereas, under Article 22 of the Act, Commission Decision 78/463/EEC (2) must be adapted in conformity with the guidelines set out in Annex II and under the conditions laid down in Article 146 of the Act ; whereas, consequently, Annex I should be completed accordingly, HAS ADOPTED THIS DECISION: Article 1 Section "A. Standard gross margins" of Annex I to Decision 78/463/EEC is amended as follows: 1. the following sentence is added to the last paragraph: "; the SGM for Greece are regionalized at the level of 15 nomos groups." 2. the following conversion rate is added to footnote (1): ", 35 73081 drachmas." 3. the SGMs for Greece set out in the Annex hereto are added to the SGMs for the Member States. Article 2 This Decision shall enter into force on 1 January 1981. Article 3 This Decision is addressed to the Member States. Done at Brussels, 15 December 1980. For the Commission Finn GUNDELACH Vice-President (1) OJ No L 291, 19.11.1979, p. 9. (2) OJ No L 148, 5.6.1978, p. 1. ANNEX >PIC FILE= "T0020152"> >PIC FILE= "T0020153">